                            UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION (Montgomery)

IN RE:                                             : CASE NO.: 17-33383-WRS
                                                   : CHAPTER: 13
                                                   :
JACQUELINE ESTY                                    :
    Debtor                                         :
                                                   :

                      NOTICE OF TERMINATON OF AUTOMATIC STAY

       Comes now Nationstar Mortgage LLC d/b/a Mr. Cooper, its successors and assigns, a secured

creditor of the above-named Debtor, and provides notice as follows:

                                                  1.

       Nationstar Mortgage LLC d/b/a Mr. Cooper issued a Notice of Default (the “Notice”) dated July

23, 2019 pursuant to an Agreed Order (the “Order”) entered on April 22, 2019. Since issuance of the

Notice, the delinquency has not been cured and the loan remains in default. As such, the automatic stay

is terminated against the property now or formerly known as: 4001 PICKFAIR STREET,

MONTGOMERY, AL 36116.

       This 22nd day of August, 2019

/s/ Amanda Beckett
Amanda Beckett
AL State Bar No. ASB-1884-N75B
Rubin Lublin, LLC
200 Clinton Avenue West, Suite 406
Huntsville, AL 35801
(877) 813-0992
abeckett@rubinlublin.com
Attorney for Creditor




     Case 17-33383      Doc 36     Filed 08/22/19 Entered 08/22/19 09:34:08           Desc Main
                                     Document     Page 1 of 2
                                    CERTIFICATE OF SERVICE

       I, Amanda Beckett of Rubin Lublin, LLC certify that on the 22nd day of August, 2019, I caused

a copy of the foregoing to be filed in this proceeding by electronic means and to be served by

depositing a copy of same in the United States Mail in a properly addressed envelope with adequate

postage thereon to the said parties as follows:


Jacqueline Esty
4001 Pickfair Street
Montgomery, AL 36116

Paul D. Esco, Esq.
Attorney at Law, LLC
2800 Zelda Road
Suite 200-7
Montgomery, AL 36106

Sabrina L. McKinney, Trustee
P. O. Box 173
Montgomery, AL 36101

Executed on: 8/22/19
By: /s/ Amanda Beckett
Amanda Beckett
AL State Bar No. ASB-1884-N75B
Rubin Lublin, LLC
200 Clinton Avenue West, Suite 406
Huntsville, AL 35801
(877) 813-0992
abeckett@rubinlublin.com
Attorney for Creditor




     Case 17-33383       Doc 36      Filed 08/22/19 Entered 08/22/19 09:34:08      Desc Main
                                       Document     Page 2 of 2
